Citation Nr: 1812994	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cold injury residuals, upper left extremity.  

2.  Entitlement to service connection for a cold injury residuals, upper extremity.  

3.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  A diagnosis of right or left upper extremity cold injury residuals has not been shown at any time during the pendency of the appeal.  

2.  For the entire rating period on appeal, audiometric testing revealed, at worst, average puretone threshold of 60 decibels (dBs), and 50 percent speech recognition in the left ear, and average puretone threshold of 91 dBs, and 22 percent speech recognition in the right ear.  

4.  For the entire period on appeal, the Veteran was able to secure and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Cold injury residuals of the upper left extremity were not incurred in service.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

2.  Cold injury residuals of the upper right extremity were not incurred in service.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

3.  The criteria for a 70 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).  

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155,  5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.7 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left and Right Upper Extremity Cold Injury Residuals

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d) (2017); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  Further, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

The Veteran has asserted that he has cold injury residuals of his left and right upper extremities that cause pain in his hands and limit his ability to hold things.  

A review of the service treatment records (STRs) reveals no complaints of, treatment for, or diagnosis of cold injury residuals to the upper extremities.  In a December 1955 Report of Medical Examination, the Veteran's upper extremities were clinically normal. Therefore, cold injury residuals of the upper extremities were not noted in the STRs.  

Post-service medical evidence is also absence of treatment for or a diagnosis of cold injury residuals of the upper extremities.  Historically, the Veteran filed a claim for, among other things, service connection for frostbite of the feet, which was granted in October 2013.  In December 2013, he filed a TDIU claim due to hearing loss and "ice injury."  Subsequently, he again complained of ice injuries to his upper extremities, stating that he consistently treated his upper extremity disabilities with hot water treatments, cold and hot ice rubs, topical creams and ointments, multiple over-the-counter pain medications, and the use of gloves when weather-appropriate.  

A November 2012 statement from the Veteran's private physician noted diagnoses of congestive heart failure, status/post cerebrovascular accident, and hypertension but made no mention of cold injuries to the upper extremities.  In a June 2013 VA cold injury examination, he described cold exposure to his feet but did not report cold injury to the upper extremities.  When the examiner was specifically asked to indicate the body parts impacted, he identified only the feet.  There was no diagnosis with respect to the upper extremities.

At a July 2014 VA examination, a different examiner diagnosed the Veteran with cold injuries to both feet.  The examiner found that the Veteran displayed symptoms of cold injuries to his left and right feet; however, the examiner neither found that the Veteran displayed symptoms of cold injuries to his left and right upper extremities nor diagnosed upper extremity disabilities.  

The June 2013 and July 2014 VA examinations are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran has not submitted any contrary medical opinions, the VA medical opinions are the most probative evidence of record. 

The Board has considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses; however, cold injury residuals are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements. 

In sum, the competent evidence does not show that the Veteran has been diagnosed with cold injury residuals of the upper extremities.  As he does not have a current diagnoses, a current disability is not shown.  Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.  

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In addition to the above, the Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  

When evaluating service-connected hearing impairment, ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dBs or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  

When the puretone threshold is 30 dBs or less at 1000 Hz, and 70 dBs or more at 2000 Hz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is evaluated separately.  

Turning to the evidence, in June 2013, the Veteran was afforded an audiological evaluation.  The audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Left Ear
60
65
65
65
64
Right Ear
85
95
105
105
98

Speech audiometry revealed speech recognition ability of 68 percent in the left ear and 54 percent in the right ear.  

Applying the findings to Table VI shows a numeric designation of Level V in the left ear on the basis of 64 dBs puretone threshold average and 68 percent speech discrimination, and a numeric designation of Level IX in the right ear on the basis of 98 dBs puretone threshold average and 54 percent speech discrimination.  

Puretone thresholds reported in the June 2013 audiological evaluation were at 55 dBs or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in the Veteran's left and right ears.  Thus, the provision of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment applies.  Applying the findings to Table VIA shows a numeric designation of Level V in the left ear and Level X in the right ear.  

The numeric designation for the right ear under Table VIA (Level X) was higher than that under Table VI (Level IX).  Therefore, the Board will apply the numeric designation obtained under Table VIA.  The numeric designation for the left ear (Level V) along with the numeric designation for the right ear (Level X) entered into Table VII reflect a 40 percent rating for hearing impairment.  

In June 2014, the Veteran was afforded a second audiological evaluation.  The audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Left Ear
50
60
65
65
60
Right Ear
75
85
105
100
91

Speech audiometry revealed speech recognition ability of 50 percent in the left ear and 22 percent in the right ear.  

Applying the findings to Table VI shows a numeric designation of Level VIII in the left ear on the basis of 60 dBs puretone threshold average and 50 percent speech discrimination, and a numeric designation of Level XI in the right ear on the basis of 91 dBs puretone threshold average and 22 percent speech discrimination.  

Puretone thresholds reported in the June 2014 audiological evaluation were at 55 dBs or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in the Veteran's right ear.  Thus, the provision of 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment applies.  Applying the findings to Table VIA shows a numeric designation of Level IX in the right ear.  As the numeric designation for the Veteran's right ear under Table VI (Level XI) was higher than that under Table VIA (Level IX), the Board will apply the numeric designation obtained under Table VI in rating the Veteran's hearing impairment.  

The numeric designation for the left ear (Level VIII) along with the numeric designation for the right ear (Level XI) entered into Table VII, reflect a 70 percent rating for hearing impairment.  The remaining evidence of record does not contain any additional audiological testing.  

The Board has considered the lay statements submitted by the Veteran and recognizes his complaints regarding the worsening severity of his hearing loss.  As noted above, he is competent to describe hearing difficulty; however, his description of his service-connected disability must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria.  In this regard, ratings are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Based upon the results from the examinations discussed above, the criteria for a 70 percent rating, but no more, have been met.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as difficulty hearing, are "like or similar to" those explicitly listed in the rating criteria, which considers the level of hearing loss as tested in audiometric evaluations.  Mauerhan, 16 Vet. App. at 443.  

Specifically, in the audiological examinations, the Veteran reported difficulty communicating and conversing and difficulty hearing traffic, the television, and the radio.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  

VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations and environmental noise is a factor contemplated in the regulations and rating criteria as defined, and ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  Additionally, there is no indication that the average industrial impairment from his disability would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, referral for extra-schedular consideration is not in order.  As was explained in the decision above, the criteria for an even higher rating were considered, but the now-assigned 70 percent rating is most appropriate.

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability ratings to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16, 4.19.  

The mere fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).   Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and maintain a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The Veteran's combined rating beginning November 21, 2012, has been 70 percent.  Therefore, he has met the schedular criteria for assignment of a TDIU for the entire period on appeal.  38 C.F.R. § 4.16.  

The Veteran has reported that he last worked in 2005, at which time he stopped working as a result of his hearing loss and ice-related injuries.  He reported that before he stopped working, he had been employed with the same company since the early 1990s.  He reported that he had four years of high school education.  

At a June 2013 VA examinations, the Veteran was diagnosed with right ear mixed hearing loss and left ear sensorineural hearing loss.  He reported that he experienced difficulty communicating and conversing as a result of his hearing loss.  He further reported that he had difficulty hearing the radio, TV, and traffic.  The examiner found that the Veteran's hearing loss impacted conditions of daily life; however, the examiner did not opine as to the impact of the Veteran's hearing loss on his occupational capabilities.  

At a second June 2013 VA examination, the Veteran was diagnosed with tinnitus.  He reported that his tinnitus was very annoying and aggravating and caused headaches.  While the examiner found that the Veteran's tinnitus impacted ordinary conditions of daily life, the examiner did not opine as to the impact of the Veteran's tinnitus on his occupational capabilities.  

At a June 2014 VA examination, the Veteran reported having difficulty hearing and understanding conversations.  He explained that he often asked others to repeat themselves.  He also stated that he had difficulty hearing the television and radio at normal volumes.  The examiner found that the Veteran's hearing loss adversely affected his ability to perform physical and sedentary activities of employment as the Veteran's hearing loss interfered with his ability to communicate effectively.  However the examiner opined that if the Veteran was fit with proper amplification and if workplace modifications were made, the Veteran could secure and maintain gainful employment with minor difficulties in spite of his service-connected hearing loss. 

At a second June 2014 VA examination, the Veteran reported that his service-connected tinnitus resulted in constant ringing in his ears.  The Veteran told the examiner that the constant ringing was aggravating and caused him to be moody and agitated.  The examiner found that the Veteran's tinnitus adversely affected his ability to perform physical and sedentary activities of employment as the Veteran's tinnitus interfered with his workplace attitude.  However, the examiner opined that if the Veteran was fit with proper amplification and if coping strategies were used, he could secure and maintain gainful employment in spite of his service-connected tinnitus. 

At a July 2014 VA examination, the Veteran reported that as a result of his service-connected lower extremity disabilities, he had pain in both of his feet on weight-bearing.  However, the examiner opined that the Veteran's lower extremity disabilities did not impact his ability to work.  

At a second July 2014 VA examination, the examiner diagnosed the Veteran as having hallus valgus in his right foot, as well as calcaneal spurs in both of his feet.  The Veteran informed the examiner that he had very sensitive feet with burning and could not tolerate cold weather.  He also explained that he had pain in both feet when walking.  The examiner opined that the Veteran's foot disabilities impacted his ability to perform occupational tasks; however, the examiner explained that the functional impact of the Veteran's foot disabilities manifested itself through the fact that he was employed in an occupation that did not required significant weight bearing.  

Also of record is February 2015 employment information provided by the Veteran's most recent employer.  The employer reported that he last worked full time in January 1998 and subsequently attempted to work part-time from January 2001 to June 2002, but ultimately resigned.  The employer noted that the work the Veteran did was very precise that required sitting for hours on a hard bench.  The employer recounted that the Veteran could not perform his work due to his hands and legs.  

The Board acknowledges that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU.  However, when determining eligibility for a TDIU, the determinative issue is whether he is rendered unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  38 C.F.R. §4.16; Haltestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board finds that the record does not establish that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  

In this regard, the Board notes that the Veteran reported that his unemployment was a result of his nonservice-connected congestive heart failure in his March 2013 Statement of Income.  While his former employer reported in February 2015 that the Veteran could not perform the work of its company, the employer is not competent to state whether he could do other types of work.  Furthermore, taken together, examiners found that none of the Veteran's service-connected disabilities impacted his ability to work.  

Therefore, the manifestations of the Veteran's service-connected disabilities do not present an impairment that is not fully contemplated by the rating criteria or that precludes him from obtaining and maintaining substantially gainful employment consistent with his education and industrial experience.  Accordingly, the preponderance of the evidence is against the claims and the appeal are denied.   


ORDER

Service connection for a cold injury residuals, upper left extremity is denied.  

Service connection for a cold injury residuals, upper right extremity, is denied.  

A 70 percent rating, but no more, for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits.   

TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


